                                          Case 3:17-cv-05517-EMC Document 293 Filed 11/08/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SINCO TECHNOLOGIES PTE LTD.,                       Case No. 17-cv-05517-EMC
                                                          Plaintiff,
                                   8
                                                                                            ORDER OF REFERENCE TO
                                                    v.                                      MAGISTRATE JUDGE FOR
                                   9
                                                                                            SETTLEMENT
                                  10     SINCO ELECTRONICS (DONGGUAN)
                                         CO. LTD., et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Due to Magistrate Judge Elizabeth Laporte’s retirement, this matter is now referred to one
                                       of the following:
                                  14
                                                         ☐ for random assignment to a United States Magistrate Judge
                                  15
                                                         ☒ to United States Magistrate Judge Laurel Beeler to conduct a settlement
                                  16
                                                         conference.
                                  17
                                                The parties will be advised of the date, time and place of the next appearance by notice
                                  18
                                       from the assigned Magistrate Judge.
                                  19
                                                IT IS SO ORDERED.
                                  20
                                       Dated: 11/8/2019
                                  21
                                                                                        ______________________________________
                                  22                                                    EDWARD M. CHEN
                                                                                        United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Rev. 10-18
